Title: To James Madison from Valentin de Foronda, 7 July 1807
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Ciudad de Washington 7. de Julio de 1807.

He recibido la nota que se sirvio V. S. dirigirme ayer 6. en la que me insinua que S: Exca. el Seňor Presidente me recibirá como Succesor Representativo de S. M. C. en qualidad de Encargado de negocios: espero pues de la bondad de V. S. tendrá á bien dar a S. E. las mas expresivas gracias en mi nombre por el favor que me dispensa, y quedo en comunicar á mi Soberano esta acceptación, y todo lo demas que contiene la nota de VS.
Supuesto que S. Exca. el Sr. Presidente se digna admitir mi visita, hoy à las 11, tendré la honra de pasar á su casa a la hora indicada.  Dios gue. a VS. ms. as  B L. M de VS su mas atento servidor

Valentin de Foronda

